Citation Nr: 1310098	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-11 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2008 and May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Veteran requested a hearing before the Board.  In November 2009, the Veteran withdrew his request for a hearing in favor of an informal conference before a Decision Review Officer at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An informal conference was held on these matters on November 19, 2009; however, the conference report is not of record, and must be obtained before the claims can be properly adjudicated.  

In January 2013, the Veteran's representative raised the issue of whether the Veteran's skin disorder is caused or aggravated by his diabetes mellitus.  On remand, notice as to the evidence needed for a claim of secondary service connection must be provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).  

In VA clinical notes and during VA examinations, the Veteran reported that he first noticed his skin rash immediately after exposure to unidentified chemicals during his period of active service, and that it has continued without abating since that time.  A January 2009 VA skin examination found that the pseudofolliculitis barbae and dry skin noted on the Veteran's separation were not related to his current diagnosis of prurigo nodularis, because the Veteran's skin was not particularly dry on examination, he was taking no topical or systemic medications for his symptoms, and because there are multiple etiologies for prurigo nodularis.  These conclusions did not discuss the significance of the Veteran's competent reports of constant skin rashes and lesions since his active service.  Clarification must be sought from the prior VA skin examiner, if available, upon remand.  

Finally, the Board notes that post-service VA treatment records have been obtained.  The most recent records from these facilities are dated in January 2010.  It appears that the Veteran receives regular VA treatment.  Thus, updated treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with the duty to notify under the Veterans Claims Assistance Act of 2000 (VCAA) on the claim of secondary service connection for a skin disorder.  

2.  Locate a copy of the November 2009 informal conference report and include it in the claims folder.  If the report cannot be located, the Veteran and his representative must be informed and given an opportunity to provide the report.   

3.  Obtain all VA treatment records since January 2010.   If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Return the claims file to the January 2009 skin disorders examiner, if available.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to consider the lay evidence that the Veteran has experienced skin rashes and skin lesions since service, and to clarify her opinion as to the etiology of the Veteran's skin disorder in light of that evidence.  If she feels that the requested opinion cannot be rendered without resorting to speculation, she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner must be advised that the Veteran is competent to testify as to the onset and frequency of his skin rashes.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) 

If the previous examiner is not available, schedule the Veteran for another VA skin examination.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  

The must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current skin disorder is related to the Veteran's service, or, alternatively, whether it was caused or chronically worsened by a service-connected disability.  A detailed rationale must accompany all opinions.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


